Quillian, Presiding Judge.
The defendant appeals his conviction for violation of the Georgia Controlled Substances Act. Held:
1. Error is assigned to the denial of the defendant’s motion to change of venue or a continuance based on allegedly prejudicial pre-trial publicity.
"The law in Georgia is well established, and a myriad of cases so hold, that a motion for a change of venue addresses itself to the sound discretion of the trial judge, and that discretion will not be disturbed on appeal unless it can be shown that there was an abuse of this discretion.” Coleman v. State, 237 Ga. 84, 90 (226 SE2d 911). "The test regarding prejudicial pre-trial publicity is whether the jurors summoned to try the case have formed fixed opinions as to the guilt or innocence of the defendant from their exposure to the pre-trial publicity.” Potts v. State, 241 Ga. 67, 76 (243 SE2d 510).
The proof offered failed to establish actual prejudice to a degree that rendered a fair trial impossible. Watts v. State, 141 Ga. App. 127, 129 (3) (232 SE2d 590). We find no abuse of discretion in denying the motion.
2. The trial judge did not err in refusing to declare a mistrial.
Argued May 9, 1979
Decided June 5, 1979.
H. G. Bozeman, for appellant.
Beverly B. Hayes, District Attorney, for appellee.

Judgment affirmed.


Smith and Birdsong, JJ., concur.